Citation Nr: 1637646	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for acromioclavicular (AC) joint widening and mild impingement of the acromion supraspinatus (exclusive of a period of temporary total disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the Board in March 2014.  A transcript of that hearing has been associated with the claims file.  The issue was previously remanded for further development in April 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded the issue for further development, to include a VA examination.  The Veteran was scheduled for a VA examination in July 2014, but did not appear.  The Veteran's representative submitted a statement in October 2014 notifying the VA that the Veteran missed his VA examination because he is a truck driver and did not receive notice of his exam.  He stated that he is willing to report for a rescheduled examination and will do everything he can to report for an examination, but stated that he needs to be notified by phone.  In December 2014,   a supplemental statement of the case was issued that denied the Veteran's claim, stating that the Veteran failed to appear for the examination without providing a statement indicating why he failed to report.  As the Veteran, through his representative, did provide a statement and noted that he was willing to appear     for an examination, the Board finds that a new examination is necessary.   

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA shoulder examination to evaluate the current nature and severity of his service-connected right shoulder disability.  If possible, as requested in the October 2014 statement, notification      of the examination should include the Veteran being notified of the time and place of examination by phone call.  The examiner should review the claims file in conjunction with the examination.  Any tests deemed necessary should be accomplished and the results reported.  All symptomatology associated with the disability should be reported as well as any functional impairment.  

Range of motion testing should be undertaken for both shoulders.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the right shoulder due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is  asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
 
2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought       on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



